Supplement Dated May 7, 2014 To the Current Prospectus and Statement of Additional Information ING GoldenSelect Legends Issued by ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus and statement of additional information (SAI) for your variable annuity contract and any subsequent supplements thereto. Please read it carefully and keep it with your copy of the prospectus and SAI for future reference. If you have any questions, please call Customer Service at 1-800-366-0066. IMPORTANT INFORMATION REGARDING THE COMPANY Information about the ING USA Annuity and Life Insurance Company found in your prospectus and/or Statement of Additional Information is deleted and replaced with the following: ING USA is an Iowa stock life insurance company, which was originally incorporated in Minnesota on January 2, 1973. ING USA is a wholly owned subsidiary of Lion Connecticut Holdings Inc. (Lion Connecticut), which in turn is a wholly owned subsidiary of Voya Financial, Inc. (Voya TM ), which until April 7, 2014, was known as ING U.S., Inc. In May 2013, the common stock of Voya began trading on the New York Stock Exchange under the symbol "VOYA" and Voya completed its initial public offering of common stock. ING USA is authorized to sell insurance and annuities in all states, except New York, and the District of Columbia. Although we are a subsidiary of Voya, Voya is not responsible for the obligations under the Contract. The obligations under the Contract are solely the responsibility of ING USA Annuity and Life Insurance Company. Directed Services LLC, the distributor of the Contracts and the investment manager of the Voya Investors Trust, is also a wholly owned indirect subsidiary of Voya. Voya also indirectly owns Voya Investments, LLC and Voya Investment Management Co. LLC, portfolio managers of the Voya Investors Trust and the investment managers of the Voya Variable Insurance Trust, Voya Variable Products Trust and Voya Variable Product Portfolios, respectively. Voya is an affiliate of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. In 2009, ING announced the anticipated separation of its global banking and insurance businesses, including the divestiture of Voya, which together with its subsidiaries, including the Company, constitutes INGs U.S.- based retirement, investment management and insurance operations. As of March 25, 2014, INGs ownership of Voya was approximately 43%. Under an agreement with the European Commission, ING is required to divest itself of 100% of Voya by the end of 2016. X.30180-14GW Page 1 of 8 May 2014 IMPORTANT INFORMATION REGARDING THE INVESTMENT PORTFOLIOS In connection with the rebranding of ING U.S. as Voya Financial TM , effective May 1, 2014, the ING funds were renamed by generally replacing ING in each fund name with either Voya or VY. The following investment portfolios are closed to new premiums and transfers. Contract owners who have value in any of the investment portfolios listed below may leave their contract value in these investments. Closed Investment Portfolios Columbia Small Cap Value Fund (Class B) Voya Large Cap Growth Portfolio (Class S and Class S2) Fidelity ® VIP Equity-Income Portfolio (Service Class 2) Voya Multi-Manager Large Cap Core Portfolio (Class S) Invesco V.I. American Franchise Fund (Class I) Voya SmallCap Opportunities Portfolio (Class S) ProFund VP Bull VY BlackRock Health Sciences Opportunities Portfolio (Class S) ProFund VP Europe 30 VY BlackRock Large Cap Growth Portfolio (Class S) ProFund VP Rising Rates Opportunity VY Clarion Global Real Estate Portfolio (Class S2) Voya Global Resources Portfolio (Class S2) VY Clarion Real Estate Portfolio (Class S2) Voya Growth and Income Portfolio (Class S) VY Invesco Equity and Income Portfolio (Class S) Voya High Yield Portfolio (Class S) VY JPMorgan Mid Cap Value Portfolio (Class S) Voya Index Plus LargeCap Portfolio (Class S) VY JPMorgan Emerging Markets Equity Portfolio (Class S2) Voya Index Plus MidCap Portfolio (Class S) VY JPMorgan Small Cap Core Equity Portfolio (Class S2) Voya Index Plus Small Cap Portfolio (Class S) VY MFS Utilities Portfolio (Class S) Voya International Index Portfolio (Class S) VY T. Rowe Price International Stock Portfolio (Class S) Open Investment Portfolios During the accumulation phase, you may allocate your premium payments and contract value to any of the investment portfolios available under this Contract, plus any Fixed Interest Allocation that is available. You bear the entire investment risk for amounts you allocate to any investment portfolio, and you may lose your principal. There is no assurance that any of the funds will achieve their respective investment objectives. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. The following table reflects the investment portfolios that are, effective May 1, 2014, open and available to new premiums and transfers under your Contract, along with each portfolios investment adviser/subadviser and investment objective. Please refer to the funds prospectuses for more detailed information. Fund prospectuses may be obtained free of charge from Customer Service at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call (800) 366-0066, or access the SECs website (http://www.sec.gov), or by contacting the SEC Public Reference Room at (202) 942-8090 or call (800) SEC-0330. You may obtain copies of reports and other information about the separate account and the funds, after paying a duplicating fee, by sending an email request to publicinfo@sec.gov or by writing to the SEC Public Reference Room, treet, N.E., Room 1580, Washington, D.C. 20549-0102. If you received a summary prospectus for any of the funds available through your contract, you may also obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. Fund Name and Investment Adviser/Subadviser Investment Objective BlackRock Global Allocation V.I. Fund (Class III) Seeks high total investment return. Investment Adviser: BlackRock Advisors, LLC Subadviser: BlackRock Investment Management, LLC; BlackRock International Limited Voya Global Value Advantage Portfolio (Class S) Seeks long-term growth of capital and current income. Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC X.30180-14GW Page 2 of 8 May 2014 Fund Name and Investment Adviser/Subadviser Investment Objective Voya Growth and Income Portfolio (Class ADV) Seeks to maximize total return through investments in a diversified portfolio of common stocks and securities Investment Adviser: Voya Investments, LLC convertible into common stocks. It is anticipated that Subadviser: Voya Investment Management Co. LLC capital appreciation and investment income will both be major factors in achieving total return. Voya Intermediate Bond Portfolio (Class S) Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective through investments Investment Adviser: Voya Investments, LLC in a diversified portfolio consisting primarily of debt Subadviser: Voya Investment Management Co. LLC securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. Voya International Index Portfolio (Class ADV) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of a widely accepted International Subadviser: Voya Investment Management Co. LLC Index. Voya Large Cap Growth Portfolio (Class ADV) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Voya Large Cap Value Portfolio (Class S) Seeks long-term growth of capital and current income. Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Voya Liquid Assets Portfolio (Class S2) Seeks high level of current income consistent with the preservation of capital and liquidity. Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Voya MidCap Opportunities Portfolio (Class S) Seeks long-term capital appreciation. Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Voya Retirement Growth Portfolio (Class ADV) Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that Investment Adviser: Directed Services LLC can be expected to be greater than that of Voya Retirement Subadviser: Voya Investment Management Co. LLC Moderate Growth Portfolio. Voya Retirement Moderate Growth Portfolio (Class ADV) Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that Investment Adviser: Directed Services LLC can be expected to be greater than that of Voya Retirement Subadviser: Voya Investment Management Co. LLC Moderate Portfolio but less than that of Voya Retirement Growth Portfolio. Voya Retirement Moderate Portfolio (Class ADV) Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that Investment Adviser: Directed Services LLC can be expected to be greater than that of Voya Retirement Subadviser: Voya Investment Management Co. LLC Conservative Portfolio but less than that of Voya Retirement Moderate Growth Portfolio. Voya Russell TM Large Cap Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of the Russell Top 200 ® Index. Subadviser: Voya Investment Management Co. LLC X.30180-14GW Page 3 of 8 May 2014 Fund Name and Investment Adviser/Subadviser Investment Objective Voya Russell TM Mid Cap Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of the Russell Midcap ® Index. Subadviser: Voya Investment Management Co. LLC Voya Russell TM Small Cap Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of the Russell 2000 ® Index. Subadviser: Voya Investment Management Co. LLC Voya Russell Large Cap Growth Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of the Russell Top 200 ® Growth Subadviser: Voya Investment Management Co. LLC Index. Voya Russell Large Cap Value Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of the Russell Top 200 ® Value Subadviser: Voya Investment Management Co. LLC Index. Voya Russell Mid Cap Growth Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of the Russell Midcap ® Growth Subadviser: Voya Investment Management Co. LLC Index. Voya Small Company Portfolio (Class S) Seeks growth of capital primarily through investment in a diversified portfolio of common stocks of companies with Investment Adviser: Voya Investments, LLC smaller market capitalizations. Subadviser: Voya Investment Management Co. LLC Voya U.S. Bond Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of the Barclays U.S. Aggregate Subadviser: Voya Investment Management Co. LLC Bond Index. VY Baron Growth Portfolio (Class S) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: BAMCO, Inc. VY Columbia Contrarian Core Portfolio (Class S) Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Columbia Management Advisors, LLC VY Columbia Small Cap Value II Portfolio (Class S) Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Columbia Management Investment Advisers, LLC VY DFA World Equity Portfolio (Class S) Seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Dimensional Fund Advisors LP X.30180-14GW Page 4 of 8 May 2014 Fund Name and Investment Adviser/Subadviser Investment Objective VY FMR SM Diversified Mid Cap Portfolio* (Class S2) Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Fidelity Management & Research Company * FMR SM is a service mark of Fidelity Management & Research Company VY Franklin Income Portfolio (Class S2) Seeks to maximize income while maintaining prospects for capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Franklin Advisers, Inc. VY Franklin Mutual Shares Portfolio (Class S) Seeks capital appreciation and secondarily, income. Investment Adviser: Directed Services LLC Subadviser: Franklin Mutual Advisers, LLC VY Franklin Templeton Founding Strategy Portfolio (Class S) Seeks capital appreciation and secondarily, income. Investment Adviser: Directed Services LLC VY Invesco Comstock Portfolio (Class S) Seeks capital growth and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. VY Invesco Equity and Income Portfolio (Class S2) Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. VY Invesco Growth and Income Portfolio (Class S2) Seeks long-term growth of capital and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. VY Marsico Growth Portfolio (Class S2) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Marsico Capital Management, LLC VY MFS Total Return Portfolio (Class S2) Seeks above-average income (compared to a portfolio entirely invested in equity securities) consistent with the Investment Adviser: Directed Services LLC prudent employment of capital and secondarily, seeks Subadviser: Massachusetts Financial Services Company reasonable opportunity for growth of capital and income. VY Morgan Stanley Global Franchise Portfolio (Class S2) A non-diversified Portfolio that seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Morgan Stanley Investment Management Inc. X.30180-14GW Page 5 of 8 May 2014 Fund Name and Investment Adviser/Subadviser Investment Objective VY Oppenheimer Global Portfolio (Class S) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: OppenheimerFunds, Inc. VY T. Rowe Price Capital Appreciation Portfolio (Class S2) Seeks, over the long-term, a high total investment return, consistent with the preservation of capital and with prudent Investment Adviser: Directed Services LLC investment risk. Subadviser: T. Rowe Price Associates, Inc. VY T. Rowe Price Equity Income Portfolio (Class S2) Seeks substantial dividend income as well as long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. Effective July 14, 2014, this portfolio will change its investment objective to: Seeks a high level of dividend income as well as long-term growth of capital through investments in stocks. VY T. Rowe Price Growth Equity Portfolio (Class S) Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. Effective July 14, 2014, this portfolio will change its investment objective to: Seeks long-term growth through investments in stocks. VY Templeton Foreign Equity Portfolio (Class S) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: Templeton Investment Counsel, LLC VY Templeton Global Growth Portfolio (Class S2) Seeks capital appreciation. Current income is only an incidental consideration. Investment Adviser: Directed Services LLC Subadviser: Templeton Global Advisors Limited IMPORTANT INFORMATION REGARDING UPCOMING FUND REORGANIZATIONS The Board of Trustees of Voya Investors Trust approved proposals to reorganize the following Merging Portfolios with and into the following Surviving Portfolios: Merging Portfolios Surviving Portfolios VY BlackRock Health Sciences Opportunities Portfolio 1 (Class S) Voya Large Cap Growth Portfolio 1 (Class S) VY BlackRock Large Cap Growth Portfolio 1 (Class S) VY Marsico Growth Portfolio (Class S2) Voya Large Cap Growth Portfolio 1 (Class S2) VY MFS Utilities Portfolio 1 (Class S) Voya Large Cap Value Portfolio (Class S) VY MFS Total Return Portfolio 2 (Class S2) VY Invesco Equity and Income Portfolio 2 (Class S2) 1 These portfolios are closed to new investments and transfers. 2 These portfolios are designated as Accepted Funds. X.30180-14GW Page 6 of 8 May 2014 Subject to shareholder approval, the reorganizations are expected to take place on or about July 18, 2014 (the Reorganization Date), resulting in a shareholder of each Merging Portfolio becoming a shareholder of the corresponding Surviving Portfolio. Each shareholder will thereafter hold shares of the corresponding Surviving Portfolio having equal aggregate value as shares of the Merging Portfolio, and the Merging Portfolio will no longer be available under the contract. Please note both the VY MFS Total Return Portfolio and the VY Invesco Equity and Income Portfolio are designated as Accepted Funds for purposes of any living benefit riders asset allocation requirements. Prior to the Reorganization Date, you may reallocate your contract value in each Merging Portfolio to another investment portfolio or fixed option currently available under the contract. This reallocation will neither count as a transfer for purposes of our Excessive Trading Policy nor be subject to a transfer charge under the contract. Contract value remaining in each Merging Portfolio on the Reorganization Date will be placed in the corresponding Surviving Portfolio. Unless you provide us with alternative allocation instructions, after the Reorganization Date all future allocations directed to each Merging Portfolio will be automatically allocated to the corresponding Surviving Portfolio, if the Surviving Portfolio is then available to new investments. If the Surviving Portfolio is not available to new investments, future allocations will be allocated pro rata among the other available funds you have selected in your allocation instructions, if any. You may provide alternative instructions by calling Customer Service at the number above. As of the Reorganization Date, all references in the prospectus to the Merging Portfolios are deleted. For more information, or information related to asset allocation requirements, please refer to your prospectus or call Customer Service. NOTICE OF AND IMPORTANT INFORMATION REGARDING PROPOSED FUND SUBSTITUTIONS The following information only affects you if you currently invest in the subaccount that corresponds to the Fidelity ® VIP Equity-Income Portfolio and/or to the Invesco V.I. American Franchise Fund. ING USA Annuity and Life Insurance Company (the "Company") and its Separate Account B (the "Separate Account") have filed an application with the Securities and Exchange Commission to permit the following "Replaced Funds" to be replaced with the following "Substitute Funds": Replaced Fund Substitute Fund Voya Russell TM Large Cap Value Index Portfolio Fidelity ® VIP Equity-Income Portfolio (Service Class 2) (Class S) Voya Russell TM Large Cap Growth Index Portfolio Invesco V.I. American Franchise Fund (Class I) (Class S) The Replaced Funds are currently closed to new investments and transfers. The Substitute Funds are available for new investments or transfers. The principal purposes of the proposed substitutions are as follows: · Implement Business Plan. The substitutions are another step in the Companys overall business plan to help make the Contracts more attractive to customers and more efficient to administer and oversee. This plan involves providing funds available through the Contracts that meet certain performance, risk and pricing guidelines. · Influence. The substitutions will replace unaffiliated funds with funds that are advised and sub-advised by affiliates of the Company. The Substitute Funds will only be available through variable insurance products offered by the Company or their affiliated insurance companies. Consequently, the Board of the Substitute Funds has greater sensitivity to the needs of Contract Owners. The Company believes that the substitutions will enable them to exercise more influence over the management and administration of the funds offered through their Contracts, thereby reducing costs and customer confusion. · Reduction of Costs. Substitute Funds, which are managed by affiliated investment advisers, will allow the Company to reduce costs by consolidating administration of the Substitute Funds with its other funds. · Due Diligence. The substitutions will allow the Company to respond to expense, performance and management matters that they have identified in their due diligence review of the funds available through the Contracts. X.30180-14GW Page 7 of 8 May 2014 The following lists important information regarding the upcoming fund substitutions: · Prior to the fund substitutions you will receive another prospectus supplement which will indicate the substitution effective date, provide you with further details about the Substitute Funds and reiterate your rights related to the substitutions. You will also receive summary prospectuses for the Substitute Funds. · Prior to the substitution effective date and for thirty days thereafter you may transfer amounts allocated to the subaccounts that invest in the Replaced Funds to any other available subaccount or any available fixed account free of charge, and any such transfer will not count as a transfer when imposing any applicable restrictions or limits on transfers (other than restrictions related to frequent or disruptive transfers). · On the substitution effective date your investment in a subaccount that invests in a Replaced Fund will automatically become an investment in the subaccount that invests in the corresponding Substitute Fund with an equal total net asset value. Your Contract value immediately before the substitutions will equal your Contract value immediately after the substitutions. · Unless you provide us with alternative allocation instructions, after the substitution effective date all allocations directed to a subaccount that invested in a Replaced Fund will be automatically allocated to the subaccount that invests in the corresponding Substitute Fund. You may give us alternative allocation instructions at any time by contacting Customer Service at P.O. Box 9271, Des Moines, IA 50306-9271 or call (800) 366-0066. · The overall expenses of each Substitute Fund are less than the overall expenses of the corresponding Replaced Fund. The fees and expenses of the Substitute Funds will be provided to you prior to the substitution effective date. · The investment objective and investment policies of each Substitute Fund are similar to the investment objective and policies of the corresponding Replaced Fund. The investment objective of the Substitute Funds along with information about each Substitute Fund's investment adviser/subadviser will be provided to you prior to the substitution effective date. · After the substitution effective date, the Replaced Fund will no longer be available through the Contract and there will be no further disclosure regarding it in any future Contract prospectus or supplements to the Contract prospectus. · You will not incur any fees or charges or any tax liability because of the substitutions. X.30180-14GW Page 8 of 8 May 2014 Supplement Dated May 7, 2014 To The Current Prospectus and Statement of Additional Information Wells Fargo ING Landmark Wells Fargo ING Opportunities Issued by ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus and statement of additional information (SAI) for your variable annuity contract and any subsequent supplements thereto. Please read it carefully and keep it with your copy of the prospectus and SAI for future reference. If you have any questions, please call Customer Service at 1-800-366-0066. IMPORTANT INFORMATION REGARDING THE COMPANY Information about the ING USA Annuity and Life Insurance Company found in your prospectus and/or Statement of Additional Information is deleted and replaced with the following: ING USA is an Iowa stock life insurance company, which was originally incorporated in Minnesota on January 2, 1973. ING USA is a wholly owned subsidiary of Lion Connecticut Holdings Inc. (Lion Connecticut), which in turn is a wholly owned subsidiary of Voya Financial, Inc. (Voya TM ), which until April 7, 2014, was known as ING U.S., Inc. In May 2013, the common stock of Voya began trading on the New York Stock Exchange under the symbol "VOYA" and Voya completed its initial public offering of common stock. ING USA is authorized to sell insurance and annuities in all states, except New York, and the District of Columbia. Although we are a subsidiary of Voya, Voya is not responsible for the obligations under the Contract. The obligations under the Contract are solely the responsibility of ING USA Annuity and Life Insurance Company. Directed Services LLC, the distributor of the Contracts and the investment manager of the Voya Investors Trust, is also a wholly owned indirect subsidiary of Voya. Voya also indirectly owns Voya Investments, LLC and Voya Investment Management Co. LLC, portfolio managers of the Voya Investors Trust and the investment managers of the Voya Variable Insurance Trust, Voya Variable Products Trust and Voya Variable Product Portfolios, respectively. Voya is an affiliate of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. In 2009, ING announced the anticipated separation of its global banking and insurance businesses, including the divestiture of Voya, which together with its subsidiaries, including the Company, constitutes INGs U.S.- based retirement, investment management and insurance operations. As of March 25, 2014, INGs ownership of Voya was approximately 43%. Under an agreement with the European Commission, ING is required to divest itself of 100% of Voya by the end of 2016. IMPORTANT INFORMATION REGARDING THE INVESTMENT PORTFOLIOS In connection with the rebranding of ING U.S. as Voya Financial TM , effective May 1, 2014, the ING funds were renamed by generally replacing ING in each fund name with either Voya or VY. The following investment portfolios are closed to new premiums and transfers. Contract owners who have value in any of the investment portfolios listed below may leave their contract value in these investments. Closed Investment Portfolios Columbia Small Cap Value Fund (Class B) Voya MidCap Opportunities Portfolio (Class S) Invesco V.I. American Franchise Fund (Class I) Voya SmallCap Opportunities Portfolio (Class S) ProFund VP Bull Wells Fargo VT Index Asset Allocation Fund ProFund VP Europe 30 Wells Fargo VT Intrinsic Value Fund ProFund VP Rising Rates Opportunities Wells Fargo VT Omega Growth Fund Voya Growth and Income Portfolio (Class S) Wells Fargo VT Small Cap Growth Fund Voya International Index Portfolio (Class S) Wells Fargo VT Total Return Bond Fund Voya Large Cap Growth Portfolio (Class S) X.WELLS-14GW Page 1 of 8 May 2014 Open Investment Portfolios During the accumulation phase, you may allocate your premium payments and contract value to any of the investment portfolios available under this Contract, plus any Fixed Interest Allocation that is available. You bear the entire investment risk for amounts you allocate to any investment portfolio, and you may lose your principal. There is no assurance that any of the funds will achieve their respective investment objectives. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. The following table reflects the investment portfolios that are, effective May 1, 2014, open and available to new premiums and transfers under your Contract, along with each portfolios investment adviser/subadviser and investment objective. Please refer to the funds prospectuses for more detailed information. Fund prospectuses may be obtained free of charge from Customer Service at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call (800) 366-0066, or access the SECs website (http://www.sec.gov), or by contacting the SEC Public Reference Room at (202) 942-8090 or call (800) SEC-0330. You may obtain copies of reports and other information about the separate account and the funds, after paying a duplicating fee, by sending an email request to publicinfo@sec.gov or by writing to the SEC Public Reference Room, treet, N.E., Room 1580, Washington, D.C. 20549-0102. If you received a summary prospectus for any of the funds available through your contract, you may also obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. Fund Name and Investment Adviser/Subadviser Investment Objective Fidelity ® VIP Equity-Income Portfolio (Service Class 2) Seeks reasonable income. Also considers the potential for capital appreciation. Seeks to achieve a yield which exceeds Investment Adviser: Fidelity Management & Research the composite yield on the securities comprising the S&P ® Company (FMR) Index. Subadviser: FMR Co., Inc. (FMRC) and other investment advisers Voya Global Resources Portfolio (Class S) A non-diversified Portfolio that seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Voya Growth and Income Portfolio (Class ADV) Seeks to maximize total return through investments in a diversified portfolio of common stocks and securities Investment Adviser: Voya Investments, LLC convertible into common stocks. It is anticipated that capital Subadviser: Voya Investment Management Co. LLC appreciation and investment income will both be major factors in achieving total return. Voya High Yield Portfolio (Class S) Seeks to provide investors with a high level of current income and total return. Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Voya Index Plus LargeCap Portfolio (Class S) Seeks to outperform the total return performance of the S&P ® Index, while maintaining a market level of risk. Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Voya Index Plus MidCap Portfolio (Class S) Seeks to outperform the total return performance of the Standard and Poors MidCap 400 Index, while maintaining a Investment Adviser: Voya Investments, LLC market level of risk. Subadviser: Voya Investment Management Co., LLC X.WELLS-14GW Page 2 of 8 May 2014 Fund Name and Investment Adviser/Subadviser Investment Objective Voya Index Plus SmallCap Portfolio (Class S) Seeks to outperform the total return performance of the Standard and Poors SmallCap 600 Index, while maintaining Investment Adviser: Voya Investments, LLC a market level of risk. Subadviser: Voya Investment Management Co., LLC Voya Intermediate Bond Portfolio (Class S) Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective through investments in Investment Adviser: Voya Investments, LLC a diversified portfolio consisting primarily of debt securities. Subadviser: Voya Investment Management Co. LLC It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. Voya International Index Portfolio (Class ADV) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of a widely accepted International Subadviser: Voya Investment Management Co. LLC Index. Voya Large Cap Growth Portfolio (Class ADV) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Voya Large Cap Value Portfolio (Class S) Seeks long-term growth of capital and current income. Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Voya Liquid Assets Portfolio (Class S) Seeks high level of current income consistent with the preservation of capital and liquidity. Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Voya Multi-Manager Large Cap Core Portfolio (Class S) Seeks reasonable income and capital growth. Investment Adviser: Directed Services LLC Subadviser: Columbia Management Investment Advisers, LLC and The London Company of Virginia d/b/a The London Company Voya Retirement Growth Portfolio (Class ADV) Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that Investment Adviser: Directed Services LLC can be expected to be greater than that of Voya Retirement Subadviser: Voya Investment Management Co. LLC Moderate Growth Portfolio. Voya Retirement Moderate Growth Portfolio (Class ADV) Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that Investment Adviser: Directed Services LLC can be expected to be greater than that of Voya Retirement Subadviser: Voya Investment Management Co. LLC Moderate Portfolio but less than that of Voya Retirement Growth Portfolio. Voya Retirement Moderate Portfolio (Class ADV) Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that Investment Adviser: Directed Services LLC can be expected to be greater than that of Voya Retirement Subadviser: Voya Investment Management Co. LLC Conservative Portfolio but less than that of Voya Retirement Moderate Growth Portfolio. Voya Russell TM Large Cap Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of the Russell Top 200 ® Index. Subadviser: Voya Investment Management Co. LLC X.WELLS-14GW Page 3 of 8 May 2014 Fund Name and Investment Adviser/Subadviser Investment Objective Voya Russell TM Small Cap Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of the Russell 2000 ® Index. Subadviser: Voya Investment Management Co. LLC Voya Russell Large Cap Growth Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of the Russell Top 200 ® Growth Subadviser: Voya Investment Management Co. LLC Index. Voya Russell Large Cap Value Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of the Russell Top 200 ® Value Subadviser: Voya Investment Management Co. LLC Index. Voya Russell Mid Cap Growth Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of the Russell Midcap ® Growth Subadviser: Voya Investment Management Co. LLC Index. Voya Small Company Portfolio (Class S) Seeks growth of capital primarily through investment in a diversified portfolio of common stocks of companies with Investment Adviser: Voya Investments, LLC smaller market capitalizations. Subadviser: Voya Investment Management Co. LLC Voya U.S. Bond Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: Voya Investments, LLC appreciation and income) of the Barclays U.S. Aggregate Subadviser: Voya Investment Management Co. LLC Bond Index. VY Baron Growth Portfolio (Class S) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: BAMCO, Inc. VY BlackRock Health Sciences Opportunities Portfolio (Class S) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: BlackRock Advisors, LLC VY BlackRock Large Cap Growth Portfolio (Class S) Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: BlackRock Investment Management, LLC VY Clarion Global Real Estate Portfolio (Class S) Seeks high total return consisting of capital appreciation and current income. Investment Adviser: ING Investments, LLC Subadviser: CBRE Clarion Securities LLC VY Clarion Real Estate Portfolio (Class S) A non-diversified Portfolio that seeks total return including capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: CBRE Clarion Securities LLC X.WELLS-14GW Page 4 of 8 May 2014 Fund Name and Investment Adviser/Subadviser Investment Objective VY Columbia Contrarian Core Portfolio (Class S) Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Columbia Management Advisors, LLC VY Columbia Small Cap Value II Portfolio (Class S) Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Columbia Management Investment Advisers, LLC VY FMR SM Diversified Mid Cap Portfolio* (Class S) Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Fidelity Management & Research Company * FMR SM is a service mark of Fidelity Management & Research Company VY Franklin Income Portfolio (Class S) Seeks to maximize income while maintaining prospects for capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Franklin Advisers, Inc. VY Franklin Mutual Shares Portfolio (Class S) Seeks capital appreciation and secondarily, income. Investment Adviser: Directed Services LLC Subadviser: Franklin Mutual Advisers, LLC VY Franklin Templeton Founding Strategy Portfolio (Class S) Seeks capital appreciation and secondarily, income. Investment Adviser: Directed Services LLC VY Invesco Comstock Portfolio (Class S) Seeks capital growth and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. VY Invesco Equity and Income Portfolio (Class S) Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. VY Invesco Growth and Income Portfolio (Class S) Seeks long-term growth of capital and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. VY JPMorgan Emerging Markets Equity Portfolio (Class S) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. VY JPMorgan Small Cap Core Equity Portfolio (Class S) Seeks capital growth over the long-term. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. X.WELLS-14GW Page 5 of 8 May 2014 Fund Name and Investment Adviser/Subadviser Investment Objective VY Marsico Growth Portfolio (Class S) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Marsico Capital Management, LLC VY MFS Total Return Portfolio (Class S) Seeks above-average income (compared to a portfolio entirely invested in equity securities) consistent with the Investment Adviser: Directed Services LLC prudent employment of capital and secondarily, seeks Subadviser: Massachusetts Financial Services Company reasonable opportunity for growth of capital and income. VY MFS Utilities Portfolio (Class S) Seeks total return. Investment Adviser: Directed Services LLC Subadviser: Massachusetts Financial Services Company VY Morgan Stanley Global Franchise Portfolio (Class S) A non-diversified Portfolio that seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Morgan Stanley Investment Management Inc. VY Oppenheimer Global Portfolio (Class S) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: OppenheimerFunds, Inc. VY T. Rowe Price Capital Appreciation Portfolio (Class S) Seeks, over the long-term, a high total investment return, consistent with the preservation of capital and with prudent Investment Adviser: Directed Services LLC investment risk. Subadviser: T. Rowe Price Associates, Inc. VY T. Rowe Price Equity Income Portfolio (Class S) Seeks substantial dividend income as well as long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. Effective July 14, 2014, this portfolio will change its investment objective to: Seeks a high level of dividend income as well as long-term growth of capital through investments in stocks. VY T. Rowe Price Growth Equity Portfolio (Class S) Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. Effective July 14, 2014, this portfolio will change its investment objective to: Seeks long-term growth through investments in stocks. VY T. Rowe Price International Stock Portfolio (Class S) Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. VY Templeton Foreign Equity Portfolio (Class S) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: Templeton Investment Counsel, LLC X.WELLS-14GW Page 6 of 8 May 2014 Fund Name and Investment Adviser/Subadviser Investment Objective VY Templeton Global Growth Portfolio (Class S) Seeks capital appreciation. Current income is only an incidental consideration. Investment Adviser: Directed Services LLC Subadviser: Templeton Global Advisors Limited IMPORTANT INFORMATION REGARDING UPCOMING FUND REORGANIZATIONS The Board of Trustees of Voya Investors Trust approved proposals to reorganize the following Merging Portfolios with and into the following Surviving Portfolios: Merging Portfolios Surviving Portfolios VY BlackRock Health Sciences Opportunities Portfolio (Class S) VY BlackRock Large Cap Growth Portfolio (Class S) Voya Large Cap Growth Portfolio 1 (Class S) VY Marsico Growth Portfolio (Class S) VY MFS Utilities Portfolio (Class S) Voya Large Cap Value Portfolio (Class S) VY MFS Total Return Portfolio 2 (Class S) VY Invesco Equity and Income Portfolio 2 (Class S) 1 This portfolio is closed to new investments and transfers. 2 These portfolios are designated as Accepted Funds. Subject to shareholder approval, the reorganizations are expected to take place on or about July 18, 2014 (the Reorganization Date), resulting in a shareholder of each Merging Portfolio becoming a shareholder of the corresponding Surviving Portfolio. Each shareholder will thereafter hold shares of the corresponding Surviving Portfolio having equal aggregate value as shares of the Merging Portfolio, and the Merging Portfolio will no longer be available under the contract. Please note both the VY MFS Total Return Portfolio and the VY Invesco Equity and Income Portfolio are designated as Accepted Funds for purposes of any living benefit riders asset allocation requirements. Prior to the Reorganization Date, you may reallocate your contract value in each Merging Portfolio to another investment portfolio or fixed option currently available under the contract. This reallocation will neither count as a transfer for purposes of our Excessive Trading Policy nor be subject to a transfer charge under the contract. Contract value remaining in each Merging Portfolio on the Reorganization Date will be placed in the corresponding Surviving Portfolio. Unless you provide us with alternative allocation instructions, after the Reorganization Date all future allocations directed to each Merging Portfolio will be automatically allocated to the corresponding Surviving Portfolio, if the Surviving Portfolio is then available to new investments. If the Surviving Portfolio is not available to new investments, future allocations will be allocated pro rata among the other available funds you have selected in your allocation instructions, if any. You may provide alternative instructions by calling Customer Service at the number above. As of the Reorganization Date, all references in the prospectus to the Merging Portfolios are deleted. For more information, or information related to asset allocation requirements, please refer to your prospectus or call Customer Service. NOTICE OF AND IMPORTANT INFORMATION REGARDING PROPOSED FUND SUBSTITUTIONS The following information only affects you if you currently invest in the subaccount that corresponds to the Fidelity ® VIP Equity-Income Portfolio and/or to the Invesco V.I. American Franchise Fund. ING USA Annuity and Life Insurance Company (the "Company") and its Separate Account B (the "Separate Account") have filed an application with the Securities and Exchange Commission to permit the following "Replaced Funds" to be replaced with the following "Substitute Funds": X.WELLS-14GW Page 7 of 8 May 2014 Replaced Fund Substitute Fund Voya Russell TM Large Cap Value Index Portfolio Fidelity ® VIP Equity-Income Portfolio (Service Class 2) (Class S) Voya Russell TM Large Cap Growth Index Portfolio Invesco V.I. American Franchise Fund (Class I) (Class S) The Invesco V.I. American Franchise Fund is currently closed to new investments and transfers. Each Substitute Fund is available for new investments or transfers. The principal purposes of the proposed substitutions are as follows: · Implement Business Plan. The substitutions are another step in the Companys overall business plan to help make the Contracts more attractive to customers and more efficient to administer and oversee. This plan involves providing funds available through the Contracts that meet certain performance, risk and pricing guidelines. · Influence. The substitutions will replace unaffiliated funds with funds that are advised and sub-advised by affiliates of the Company. The Substitute Funds will only be available through variable insurance products offered by the Company or their affiliated insurance companies. Consequently, the Board of the Substitute Funds has greater sensitivity to the needs of Contract Owners. The Company believes that the substitutions will enable them to exercise more influence over the management and administration of the funds offered through their Contracts, thereby reducing costs and customer confusion. · Reduction of Costs. Substitute Funds, which are managed by affiliated investment advisers, will allow the Company to reduce costs by consolidating administration of the Substitute Funds with its other funds. · Due Diligence. The substitutions will allow the Company to respond to expense, performance and management matters that they have identified in their due diligence review of the funds available through the Contracts. The following lists important information regarding the upcoming fund substitutions: · Prior to the fund substitutions you will receive another prospectus supplement which will indicate the substitution effective date, provide you with further details about the Substitute Funds and reiterate your rights related to the substitutions. You will also receive summary prospectuses for the Substitute Funds. · Prior to the substitution effective date and for thirty days thereafter you may transfer amounts allocated to the subaccounts that invest in the Replaced Funds to any other available subaccount or any available fixed account free of charge, and any such transfer will not count as a transfer when imposing any applicable restrictions or limits on transfers (other than restrictions related to frequent or disruptive transfers). · On the substitution effective date your investment in a subaccount that invests in a Replaced Fund will automatically become an investment in the subaccount that invests in the corresponding Substitute Fund with an equal total net asset value. Your Contract value immediately before the substitutions will equal your Contract value immediately after the substitutions. · Unless you provide us with alternative allocation instructions, after the substitution effective date all allocations directed to a subaccount that invested in a Replaced Fund will be automatically allocated to the subaccount that invests in the corresponding Substitute Fund. You may give us alternative allocation instructions at any time by contacting Customer Service at P.O. Box 9271, Des Moines, IA 50306-9271 or call (800) 366-0066. · The overall expenses of each Substitute Fund are less than the overall expenses of the corresponding Replaced Fund. The fees and expenses of the Substitute Funds will be provided to you prior to the substitution effective date. · The investment objective and investment policies of each Substitute Fund are similar to the investment objective and policies of the corresponding Replaced Fund. The investment objective of the Substitute Funds along with information about each Substitute Fund's investment adviser/subadviser will be provided to you prior to the substitution effective date. · After the substitution effective date, the Replaced Fund will no longer be available through the Contract and there will be no further disclosure regarding it in any future Contract prospectus or supplements to the Contract prospectus. · You will not incur any fees or charges or any tax liability because of the substitutions. X.WELLS-14GW Page 8 of 8 May 2014
